--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10-A
 
 
 
 
 
AMENDED AND RESTATED
MERGER AGREEMENT
 
 
by and among
 
North Country Hospitality, Inc.,
 
Christopher Swartz,
 
and
 
Seaway Valley Capital Corporation
 
 
 
 
Dated as of June 1, 2008
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
AMENDED AND RESTATED MERGER AGREEMENT
 
 
Amended and Restated Merger Agreement (the “Agreement”) dated as of June 1, 2008
by and among Seaway Valley Capital Corporation, a corporation formed under the
laws of the State of Delaware (“SVCC”), North Country Hospitality Inc., a
corporation formed under the laws of the State of Nevada (“North Country”) and
Christopher Swartz, an individual residing in Watertown, New York (“Principal
Shareholder”).   Each of SVCC North Country and the Principal Shareholder is
referred to herein individually as a “Party,” and all are referred to
collectively as the “Parties.”
 
PREAMBLE
 
WHEREAS, North Country is the sole member of Harbor Acquisition, LLC, a Florida
limited liability company (“Harbor Acquisition”), which owns and operates
certain restaurants, hotels and other real and personal property assets;
 
WHEREAS, on April 1, 2008 SVCC and North Country entered into a Merger Agreement
contemplating the merger of Harbor Acquisition into North Country Operating
Corp., a Delaware corporation that is a wholly-owned subsidiary of SVCC (the
“Merger Sub”);
 
WHEREAS, the parties wish to amend and restate the Merger Agreement on the terms
set forth herein; and
 
WHEREAS, in the merger of Harbor Acquisition into the Merger Sub (the “Merger”),
all of the membership interest in Harbor Acquisition shall be cancelled and
converted into the right to receive shares of Series D Convertible Preferred
Stock of SVCC having a liquidation preference of Five Million, Two Hundred and
Fifty Thousand Dollars ($5,250,000) (the “Merger Shares”);
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, the Parties, intending to be
legally bound, hereby agree as follows:
 
CERTAIN DEFINITIONS
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Applicable Law” means any domestic or foreign law, statute, regulation, rule or
ordinance applicable to the businesses of the Parties or the Merger.
 
“DGCL” means Delaware General Corporation Law.
 
“FLLCA” means the Florida Limited Liability Company Act.
 
“Knowledge” means, in the case of SVCC or North Country, a particular fact or
other matter of which its Chief Executive Officer or Chief Financial Officer is
actually aware or which a prudent individual serving in such capacity could be
expected to discover or otherwise become aware of in the course of conducting a
reasonable review or investigation of the corporation and its business and
affairs.  
 
“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, claim, encumbrance, royalty interest, any other
adverse claim of any kind in respect of such property or asset.
 
 
1

--------------------------------------------------------------------------------

 
 
“Material Adverse Effect” with respect to any entity or group of entities means
any event, change or effect that has or would have a materially adverse effect
on the financial condition, business or results of operations of such entity or
group of entities, taken as a whole.
 
“Person” means any individual, corporation, limited liability company,
partnership, trust or unincorporated organization or a government or any agency
or political subdivision thereof.
 
“Surviving Entity” shall mean Merger Sub as the surviving entity in the Merger
as provided in Section 1.05.
 
“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means:
 
(i) any income, alternative or add-on minimum tax, gross receipts tax, sales
tax, use tax, ad valorem tax, transfer tax, franchise tax, profits tax, license
tax, withholding tax, payroll tax, employment tax, excise tax, severance tax,
stamp tax, occupation tax, property tax, environmental or windfall profit tax,
custom, duty or other tax, impost, levy, governmental fee or other like
assessment or charge of any kind whatsoever together with any interest or any
penalty, addition to tax or additional amount imposed with respect thereto by
any governmental or Tax authority responsible for the imposition of any such tax
(domestic or foreign), and
 
(ii) any liability for the payment of any amounts of the type described in
clause (i) above as a result of being a member of an affiliated, consolidated,
combined or unitary group for any Taxable period, and
 
(iii) any liability for the payment of any amounts of the type described in
clauses (i) or (ii) above as a result of any express or implied obligation to
indemnify any other person.
 
“Tax Return” means any return, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
ARTICLE I
THE MERGER
 
SECTION 1.01                      ORGANIZATION OF SUBSIDIARIES
 
(a)  Merger Sub.  Prior to the Closing Date, SVCC has organized North Country
Operating Corp. (“Merger Sub”) as a Delaware corporation.  SVCC shall be the
sole shareholder of Merger Sub.  Merger Sub shall not engage in any business nor
acquire any assets or liabilities prior to the Closing Date.
 
(b)    Assignment and Assumption Agreement.  Prior to the Closing Date, North
Country and Harbor Acquisition have (i) entered into an Assignment and
Assumption Agreement in the form annexed hereto as Appendix A, and (ii) shall
effect the transfers of assets called for in the Assignment and Assumption
Agreement.
 
SECTION 1.02                      MERGER SHARES
 
SVCC has filed with the Secretary of State a Certificate of Designation of
Series D Convertible Preferred Stock, in the form annexed hereto as Appendix
B.  The Certificate of Designations authorizes the issuance of 1,050,000 shares
of Series D Preferred Shares, each of which shall have a liquidation preference
of Five Dollars ($5.00), and shall entitle the holder to convert the Series D
shares into SVCC Common Stock with a market value (as defined in the Certificate
of Designations, equal to $5.00.  The shares of Series D Convertible Preferred
Stock are herein identified as the “Merger Shares.”
 
 
2

--------------------------------------------------------------------------------

 
 
SECTION 1.03                      STRUCTURE OF MERGER
 
Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with Applicable Law, at the Effective Time (as hereinafter defined),
all of the membership interest in Harbor Acquisition (as hereinafter defined)
shall be cancelled and converted into the right to receive the Merger
Shares.  In connection therewith, the following terms shall apply:
 
(a)           Exchange Agent.   Robert Brantl, Esq., counsel to SVCC, shall act
as the exchange agent (the “Exchange Agent”) solely for the purpose of
exchanging the membership interest in Harbor Acquisition for the Merger
Shares.   At or prior to the Closing, SVCC shall deliver to the Exchange Agent
the Merger Shares.
 
(b)           Conversion of Securities.
 
(i)           Conversion of Membership Interest.  At the Effective Time, by
virtue of the Merger and without any action on the part of SVCC, North Country
or the Merger Sub, or the holders of any of their respective securities:
 
(A)           All of the membership interest in Harbor Acquisitions immediately
prior to the Effective Time shall be converted into and represent the right to
receive, and shall be exchangeable for, the Merger Shares.
 
(B)           The membership interest in Harbor Acquisition shall no longer be
outstanding and shall automatically be canceled and retired and shall cease to
exist, and the holder of a membership interest in Harbor Acquisitions shall
cease to have any rights with respect thereto, except the right to receive the
Merger Shares to be issued pursuant to Section 1.03(b)(i)(A).
 
(ii)           Conversion of Merger Sub Stock.  At the Effective Time, by virtue
of the Merger and without any action on the part of North Country, SVCC, the
Merger Sub, or the holders of any of their respective securities, each share of
capital stock of Merger Sub outstanding immediately prior to the Effective Time
shall be converted into one share of the common stock of the Surviving Entity
and the shares of common stock of the Surviving Entity so issued in such
conversion shall constitute the only outstanding shares of capital stock of the
Surviving Entity, and the Surviving Entity shall be a wholly owned subsidiary of
SVCC.
 
SECTION 1.04                      CLOSING.
 
The closing of the Merger (the “Closing”) will take place at the offices of SVCC
simultaneous with the execution of this amended and restated agreement, subject
to the satisfaction or waiver of the conditions precedent set forth in Article V
(the “Closing Date”).
 
SECTION 1.05                      MERGER; EFFECTIVE TIME.
 
At the Effective Time and subject to and upon the terms and conditions of this
Agreement, Harbor Acquisition shall, and North Country shall cause Harbor
Acquisition to, merge with and into Merger Sub in accordance with the provisions
of the DGCL and the FLLCA, the separate corporate existence of Harbor
Acquisition shall cease and Merger Sub shall continue as the Surviving
Entity.  The Effective Time shall occur upon the filing with the Secretary of
State of the State of Delaware a Certificate of Merger, executed in accordance
with the provisions of the DGCL (the “Effective Time”).  The date on which the
Effective Time occurs is referred to as the “Effective Date.”  Provided that
this Agreement has not been terminated pursuant to Article VI, the Parties will
cause the Certificate of Merger to be filed in Delaware as soon as practicable
after the Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 1.06                      EFFECT OF THE MERGER.
 
The Merger shall have the effect set forth in Title 8, Section 259 of the
DGCL.  Without limiting the generality of the foregoing, and subject thereto, at
the Effective Time, all the properties, rights, privileges, powers and
franchises of Harbor Acquisition and Merger Sub shall vest in the Surviving
Entity, and all debts, liabilities and duties of Harbor Acquisition shall become
the debts, liabilities and duties of the Surviving Entity.
 
SECTION 1.07
CERTIFICATE OF INCORPORATION AND BYLAWS; DIRECTORS AND OFFICERS.

 
Pursuant to the Merger:
 
(a)           The Certificate of Incorporation and Bylaws of the Merger Sub as
in effect immediately prior to the Effective Time shall remain the Certificate
of Incorporation and Bylaws of the Surviving Entity immediately following the
Merger, and the name of the Surviving Entity shall be changed to North Country
Hospitality Corp.
 
(b)           The directors and officers of Harbor Acquisition immediately prior
to the Merger shall be the directors and officers of the Surviving Entity
subsequent to the Merger.  Those officers and directors will be:
 
Thomas Scozzafava
-
Director
Christopher Swartz
-
Director, Chief Executive Officer
Gary Baker
-
Chief Operating Officer
Dan Patterson
-
Secretary

 
 SECTION 1.08
FULL SATISFACTION OF RIGHTS

 
All Merger Shares for which the membership interest in Harbor Acquisition shall
have been exchanged pursuant to this Article I shall be deemed to have been
issued in full satisfaction of all rights pertaining to the membership interest
in Harbor Acquisition.  North Country hereby waives all appraisal rights that it
may have by reason of the Merger.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SVCC
 
SVCC and Thomas Scozzafava hereby represent and warrant, jointly and severally,
to North Country, as of the date of this Agreement, as of the Closing Date and
as of the Effective Time, as follows:
 
SECTION 2.01                      ORGANIZATION, STANDING AND POWER.
 
SVCC is a corporation duly incorporated, validly existing and in good standing
under the laws of the State of Delaware, and has corporate power and authority
to conduct its business as presently conducted by it and to enter into and
perform this Agreement and to carry out the transactions contemplated by this
Agreement.    Merger Sub will be a corporation duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with
corporate power and authority to carry out the transactions contemplated by this
Agreement.
 
SECTION 2.02                      BUSINESS OF MERGER SUB
 
Prior to and through the Effective Date, Merger Sub shall not conduct any
operating business, become a party to any agreements, or incur any liabilities
or obligations. None of the warranties made herein with respect to the authority
of SVCC to enter into this agreement and its compliance with the procedural
requirements attendant thereto will be untrue with respect to Merger Sub as of
the Closing Date.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 2.03                      CAPITALIZATION.
 
(a)           There are Two Billion, Five Hundred and Five Million
(2,505,000,000) shares of capital stock of SVCC authorized, consisting of Two
Billion, Five Hundred Million (2,500,000,000) shares of Common Stock,  par value
$.0001 per share (the “SVCC Common Shares”) , One Hundred Thousand (100,000)
shares of Series A (non-convertible) Preferred Stock, par value $.0001 per
share, One Hundred Thousand (100,000) shares of Series B Convertible Preferred
Stock, $.0001 per share, par value $.0001, One Million, Six Hundred Thousand
(1,600,000) shares of Series C Convertible Preferred Stock, par value $.0001,
One Million Fifty Thousand (1,050,000) shares of Series D Convertible Preferred
Stock, $.0001 per share, par value $.0001, One Hundred Thousand (100,000) shares
of Series E Convertible Preferred Stock, $.0001 per share, par value $.0001, and
Two Million, Fifty Thousand (2,050,000) shares of Preferred Stock, par value
$.0001 per share (“SVCC Preferred Shares”).  As of the date of this Agreement,
there are more than one billion SVCC Common Shares, 100,000 Series E Preferred
Shares, and 1,458,236 Series C Preferred Shares issued and outstanding.  The
Series E Preferred Shares are entitled to cast 80% of the votes at any meeting
of the SVCC shareholders.
 
(b)           No SVCC Common Shares or SVCC Preferred Shares have been reserved
for issuance to any Person, and there are no outstanding rights, warrants,
options or agreements for the purchase of SVCC Common or Preferred Shares except
(i) as provided in this Agreement, (ii) as provided for in the instruments in
favor of YA Global Investments, LP granting the right to convert certain
debentures into shares of common stock, (iii) as provided for in the instruments
in favor of Golden Gate Investors, Inc. granting the right to convert certain
debentures into shares of common stock, and (iv) as provided to the holders of
the Series E and Series C Preferred Stock.
 
(c)           All outstanding SVCC Common Shares are validly issued, fully paid,
non-assessable, not subject to pre-emptive rights and have been issued in
compliance with all state and federal securities laws or other Applicable
Law.  The Merger Shares issuable to North Country pursuant to the Merger will,
when issued pursuant to this Agreement, be duly and validly authorized and
issued, fully paid and non-assessable.
 
SECTION 2.04                      AUTHORITY FOR AGREEMENT.
 
The execution, delivery, and performance of this Agreement by SVCC have been
duly authorized by all necessary corporate and shareholder action, and this
Agreement, upon its execution by the Parties, will constitute the valid and
binding obligation of SVCC, enforceable against it in accordance with and
subject to its terms, except as enforceability may be affected by bankruptcy,
insolvency or other laws of general application affecting the enforcement of
creditors’ rights.  The execution and consummation of the transactions
contemplated by this Agreement and compliance with its provisions by SVCC and
Merger Sub  will not (a) violate any provision of Applicable Law, (b) conflict
with or result in any breach of any of the terms, conditions, or provisions of,
or constitute a default under, SVCC’s Certificate of Incorporation or Bylaws, or
under any operating agreement of any subsidiary, in each case as amended, (c)
conflict with, or result in a breach or violation or loss of any benefit under,
any indenture, franchise agreement, service agreement, license agreement, lease,
loan agreement or other agreement instrument to which SVCC or any subsidiary is
a party or by which any of them  or any of their respective properties are bound
or any decree, judgment, order, statute, rule or regulation applicable to SVCC
or any subsidiary; (d) conflict with, or result in any violation of or default
or loss of any benefit under, any permit, concession, grant, franchise, law,
rule or regulation to which SVCC or any subsidiary is a party or to which any of
its property is subject; or (iv) result in the suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to SVCC or any subsidiary, its business or
operations or any of its assets or properties.
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 2.05                      FINANCIAL CONDITION
 
The financial statements of SVCC and the additional information regarding the
financial condition of SVCC contained in the Annual Report on Form 10-KSB filed
by SVCC for the year ending on December 31, 2007 and the Quarterly Report filed
by SVCC for the quarter ended March 31, 2008 (collectively, the “SVCC
Filings”)  are true, correct and complete in all material respects, are not
misleading and do not omit to state any material fact which is necessary to make
the statements and information contained in the SVCC Filings not misleading in
any material respect.  The financial statements included in the SVCC Filings
were prepared in accordance with generally accepted accounting principles and
fairly reflect the financial condition of SVCC as of the dates stated and the
results of its operations for the periods presented.
 
SECTION 2.06                      ABSENCE OF CERTAIN CHANGES OR EVENTS.
 
Since March 31, 2008, except as reported in Current Reports on Form 8-K filed
with the Securities and Exchange Commission, and except as contemplated by this
Agreement:
 
(a)           there has not been any Material Adverse Change in the business,
operations, properties, assets, or condition of SVCC; and
 
(b)           SVCC has not (i) amended its Certificate of Incorporation;  (ii)
declared or made, or agreed to declare or make, any payment of dividends or
distributions of any assets of any kind whatsoever to stockholders or purchased
or redeemed, or agreed to purchase or redeem, any outstanding capital stock;
(iii) made any material change in its method of management, operation, or
accounting; (iv) entered into any material transaction; or (v) made any accrual
or arrangement for payment of bonuses or special compensation of any kind or any
severance or termination pay to any present or former officer or employee.
 
(c)           Neither SVCC nor any subsidiary has (i) borrowed or agreed to
borrow any funds or incurred, or become subject to, any material obligation or
liability (absolute or contingent) except liabilities incurred in the ordinary
course of business; (ii) paid any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent SVCC balance sheet, and current liabilities incurred since that date in
the ordinary course of business; (iii) sold, transferred or otherwise disposed
of, or pledged, mortgaged or encumbered in any way any of its assets or rights
or any revenues derived therefore, other than sales of products and services in
the ordinary course of business; (iv) canceled any material debts or
claims;  (v) made or permitted any material amendment or termination of any
contract, agreement, or license to which it is a party; (vi) adopted or amended
any employee benefit plan, compensation commitment, severance agreement or
employment contract (other than employment at-will arrangements that do not
require severance or termination payments) to which any director, officer or
employee of SVCC or any subsidiary is a party or a participant; (vii) accepted
the resignation of or terminated the employment of any director, officer or
employee of SVCC or any subsidiary; (viii) made any material change in any
accounting principle or method or election for federal income tax purposes used
by SVCC; (ix) acquired any assets or property or made any capital expenditures,
additions or improvements or commitments for the same, except those which do not
exceed $50,000 in the aggregate; or (x) agreed  to do any of the foregoing.
 
SECTION 2.07                                          GOVERNMENTAL AND THIRD
PARTY CONSENTS
 
No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including a party to
any agreement with SVCC or Merger Sub, is required by or with respect to SVCC or
Merger Sub in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby, except for such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under (i) applicable securities
laws, or (ii) the DGCL.
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.08
LITIGATION

 
There are no legal actions, lawsuits, proceedings or investigations,
administrative or judicial, pending or, to SVCC’s Knowledge, threatened, against
or affecting SVCC or any subsidiary or against SVCC or any subsidiary’s
Managers, Officers, or Directors that arose out of their operation of such
company’s business.  Neither SVCC, any subsidiary,  nor any of SVCC’s or any
subsidiary’s Managers, Officers or Directors are subject to any order, writ,
judgment, injunction, decree, determination or award of any court, arbitrator or
administrative, governmental or regulatory authority or body which would be
likely to have a Material Adverse Effect on the business of SVCC or the
subsidiary.  There is no action, suit or proceeding by SVCC or any subsidiary
currently pending or that SVCC or any subsidiary intends to initiate.
 
SECTION 2.09
INTERESTED PARTY TRANSACTIONS

 
Except as set forth in Schedule 2.09 to be delivered after the Closing, SVCC is
not indebted to any officer or director of SVCC, and no such person is indebted
to SVCC.
 
SECTION 2.10                     COMPLIANCE WITH APPLICABLE LAWS.
 
SVCC’s and each subsidiary’s operations have been conducted in all material
respects in accordance with all applicable statutes, laws, rules and
regulations.  Neither SVCC nor any subsidiary is in violation of any law,
ordinance or regulation of any other jurisdiction, the violation of which would
be likely to have a Material Adverse Effect.
 
SECTION 2.11
TAX RETURNS AND PAYMENT

 
SVCC has duly and timely filed all material Tax Returns required to be filed by
it and has duly and timely paid all Taxes shown thereon to be due.  There is no
material claim for Taxes that is a Lien against the property of SVCC other than
Liens for Taxes not yet due and payable, none of which is material.  SVCC has
not received written notification of any audit of any Tax Return of SVCC being
conducted or pending by a Tax authority, no extension or waiver of the statute
of limitations on the assessment of any Taxes has been granted by SVCC which is
currently in effect, and SVCC is not a party to any agreement, contract or
arrangement with any Tax authority or otherwise, which may result in the payment
of any material amount in excess of the amount reflected on the above referenced
SVCC financial statements.
 
SECTION 2.12                      INTELLECTUAL PROPERTY
 
(a)           All Patent Rights, Trademark Rights and copyright registrations or
applications therefor that are now or were at any time in the past registered,
issued or filed in the name of SVCC or any of its subsidiaries, alone or jointly
with others, or that were assigned to SVCC or any subsidiary (the "SVCC
Registered Intellectual Property”) are valid, enforceable and subsisting.  All
issuance, renewal, maintenance and other payments that are or have become due
with respect to the Registered Intellectual Property have been timely paid.
 
(b)           Each of SVCC and its subsidiaries owns or has the right to use all
Intellectual Property that is used in its business as now conducted and as
currently proposed to be conducted.  No Person has any ownership interest,
royalty interest, security interest, license right or other interest in or to,
or any Lien against, any SVCC Owned Intellectual Property.
 
(c)           To SVCC's Knowledge, SVCC's and each subsidiary’s business as now
conducted, or as currently proposed to be conducted, does not infringe or
violate, or constitute a misappropriation of, any Intellectual Property rights
of any Person.  There are no complaints, claims and notices and threats thereof
alleging any such infringement, violation or misappropriation.  No Person is
infringing, violating or misappropriating any SVCC Owned Intellectual Property.
 
7

--------------------------------------------------------------------------------


 
(d)           Neither SVCC nor any subsidiary has licensed, distributed or
otherwise granted any rights to any Person with respect to any Intellectual
Property Rights.
 
(e)           With respect to SVCC Licensed Intellectual Property, the licenses
or agreements granting SVCC or any subsidiary the right to use such Intellectual
Property are in full force and effect on the date hereof and valid and
enforceable by the licensee in accordance with their respective terms.
 
(f)           For purposes of this Agreement, the following terms shall have the
following meanings:
 
"Intellectual Property" means the following subsisting throughout the world: (1)
patents, patent applications, and registrations thereof (the "Patent Rights");
(2) registered or common law trademarks and service marks, trade dress, Internet
domain names, logos, trade names and corporate names and all registrations and
applications for registration of the foregoing (the "Trademark Rights"), and all
goodwill in the foregoing; (3) copyrights, data and database rights and
registrations and applications for registration thereof; (4) mask works and
registrations and applications for registration thereof; (5) inventions,
designs, trade secrets and confidential business information, whether patentable
or nonpatentable and whether or not reduced to practice, and know-how;  (6)
other proprietary rights relating to any of the foregoing (including remedies
against infringement thereof and rights of protection of interest therein under
the laws of all jurisdictions); and  (7) copies and tangible embodiments
thereof.
 
"SVCC Intellectual Property" shall mean SVCC or subsidiary Owned Intellectual
Property and SVCC or subsidiary Licensed Intellectual Property.
 
"SVCC Licensed Intellectual Property" shall mean all Intellectual Property that
is licensed to SVCC or any subsidiary by third parties.
 
"SVCC Owned Intellectual Property" shall mean all Intellectual Property owned or
purported to be owned by SVCC or any subsidiary, in whole or in part.
 
SECTION 2.13                      EMPLOYEES AND EMPLOYEE MATTERS.
 
Each of SVCC and its subsidiaries has complied with all federal, state and local
laws relating to the hiring of employees, consultants and advisors and the
employment of labor, including provisions thereof relating to wages, hours,
equal opportunity, collective bargaining and the payment of social security and
other taxes.  There are no collective bargaining agreements or other labor union
or guild contracts governing the relationship between SVCC or any subsidiary and
any of its employees.  Neither SVCC nor any subsidiary is delinquent in payments
to any of its employees for any wages, salaries, commissions, bonuses or other
direct compensation for any services performed by them to date or amounts
required to be reimbursed to such employees or upon any termination of the
employment of any such employees.  Neither SVCC nor any subsidiary has breached
or otherwise failed to comply with any provision of any collective bargaining
agreement or other labor union contract applicable to any of its employees.  No
consent of any union (or any similar group or organization) is required in
connection with the consummation of the transactions contemplated hereby.
 
Schedule 2.13, which will be delivered after the Closing, sets forth a list of
the names of all of SVCC's and each subsidiary’s officers, directors and
employees and the position and compensation of each such person.
 
 
8

--------------------------------------------------------------------------------


 
SECTION 2.14                      TITLE TO PROPERTY AND ASSETS.
 
 Schedule 2.14, which will be delivered after the Closing, will contain a list
of the real property owned by SVCC or any of its subsidiaries, including street
address and block and lot.  Except as set forth on Schedule 2.14, SVCC and each
Subsidiary has good and marketable title to all of its property and assets and
owns such property and assets free and clear of any Liens, except for Liens
reflected in the Financial Statements and, with respect to real property owned
by SVCC or any subsidiary, except for encumbrances, defects, restrictions and
reservations of record.  With respect to the property and assets it leases, SVCC
or the subsidiary which is a party to each such lease is in compliance with such
lease and holds a valid leasehold interest free and clear of any Lien.
 
SECTION 2.15                      ENVIRONMENTAL AND SAFETY LAWS.
 
(a) Neither SVCC nor any subsidiary (each a “Company Owner”) has generated,
used, transported, treated, stored, released or disposed of, and has not
suffered or permitted anyone else to generate, use, transport, treat, store,
release or dispose of any Hazardous Substance (as defined below) in violation of
any Environmental Laws (as defined below); (b) there has not been any
generation, use, transportation, treatment, storage, release or disposal of any
Hazardous Substance resulting from the conduct of the Company Owner or the use
of any property or facility by the Company Owner or, to SVCC's Knowledge, any
nearby or adjacent properties or facilities, that has created or could
reasonably be expected to create any liability on the part of the Company Owner
under the Environmental Laws or that would require reporting to or notification
by the Company Owner to any local, state or federal governmental authority; and
(c) any Hazardous Substance handled or dealt with in any way in connection with
the business of any Company Owner, whether before or during such Company
ownership, has been and is being handled or dealt with in all respects in
compliance with the Environmental Laws in effect at the time such activities
were being conducted.  "Environmental Laws" shall mean all laws, rules,
regulations, statutes, ordinances, decrees or orders of any local, state or
federal governmental authority relating to (i) the control of any potential
pollutant or protection of the air, water or land, (ii) solid, gaseous or liquid
waste generation, handling, treatment, storage, disposal or transportation and
(iii) exposure to Hazardous Substances and includes, without limitation, final
and binding requirements related to the foregoing imposed by (A) the terms and
conditions of any license, permit, approval or other authorization by any local,
state or federal governmental authority and (B) applicable judicial,
administrative or other regulatory decrees, judgments and orders of any local,
state or federal governmental authority.    "Hazardous Substances" shall mean
any toxic or hazardous materials or substances, solid wastes, including
asbestos, buried contaminants, chemicals, flammable or explosive materials,
radioactive materials, petroleum wastes and spills or releases of petroleum
products and any other chemical, pollutant, contaminant, substance or waste that
is regulated by any local, state or federal governmental authority under any
Environmental Law.
 
SECTION 2.16                      SECURITY LISTING
 
SVCC is a fully compliant reporting company under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and all SVCC public filings required
under the Exchange Act have been made.  The common stock of SVCC is listed for
quotation on the OTC Bulletin Board.  To the Knowledge of SVCC, SVCC has not
been threatened and is not subject to removal of its common stock from the OTC
Bulletin Board.
 
SECTION 2.17                      FINDERS’ FEES
 
SVCC has not incurred, nor will it incur, directly or indirectly, any liability
for brokers’ or finders’ fees or agents’ commissions or investment bankers’ fees
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.
 
9

--------------------------------------------------------------------------------


 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF NORTH COUNTRY
 
North Country and the Principal Shareholder hereby represent and warrant,
jointly and severally, to SVCC, as of the date of this Agreement and as of the
Effective Time (except as otherwise indicated), as follows:
 
SECTION 3.01                      ORGANIZATION, STANDING AND POWER.
 
North Country is a publicly held corporation duly incorporated, validly existing
and in good standing under the laws of the State of Nevada, and has full
corporate power and authority to conduct its business as presently conducted by
it and to enter into and perform this Agreement and to carry out the
transactions contemplated by this Agreement.    North Country is duly qualified
to transact business and is in good standing in the State of New York and in
each other jurisdiction in which the failure to so qualify could have a Material
Adverse Effect.
 
SECTION 3.02                      SUBSIDIARIES.
 
 Schedule 3.02, attached hereto, sets forth the legal names and jurisdictions of
existence of all Persons (collectively, the “Subsidiaries” or each individually
a “Subsidiary”) in which North Country owns of record or beneficially, directly
or indirectly, (i) any shares of capital stock, securities convertible into
capital stock or any other equity interest or debt security of any corporation
or (ii) any equity interest or debt security in any partnership, limited
liability company, joint venture or other non-corporate Person or which North
Country controls, directly or indirectly.  Each of the Subsidiaries is duly
formed, validly existing and in good standing under the laws of the state of its
existence, and has full corporate or other power and authority to conduct its
business as presently conducted.  Each Subsidiary is duly qualified to transact
business and is in good standing in each other jurisdiction in which the failure
to so qualify could have a Material Adverse Effect.   North Country is the
registered and beneficial owner of that percentage of the capital stock or other
equity interest of each Subsidiary stated on Schedule 3.02; and North Country
owns such stock or other equity interest free and clear of all Liens and
restrictions whatsoever.   No Person has any right to acquire capital stock or
other equity interests of any Subsidiary, whether by tender of consideration or
otherwise.
 
SECTION 3.03                      AUTHORITY FOR AGREEMENT.
 
The execution, delivery and performance of this Agreement by North Country have
been duly authorized by all necessary corporate action, and this Agreement
constitutes the valid and binding obligation of North Country, enforceable
against North Country in accordance with its terms, except as enforceability may
be affected by bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditors' rights.  The execution and consummation
of the transactions contemplated by this Agreement and compliance with its
provisions by North Country will not (a) violate any provision of Applicable
Law, (b) conflict with or result in any breach of any of the terms, conditions,
or provisions of, or constitute a default under, North Country’s Certificate of
Incorporation or Bylaws, or under any operating agreement of any Subsidiary, in
each case as amended, (c) conflict with, or result in a breach or violation or
loss of any benefit under, any indenture, franchise agreement, service
agreement, license agreement, lease, loan agreement or other agreement
instrument to which North Country or any Subsidiary is a party or by which any
of them  or any of their respective properties are bound or any decree,
judgment, order, statute, rule or regulation applicable to North Country or any
Subsidiary; (d) conflict with, or result in any violation of or default or loss
of any benefit under, any permit, concession, grant, franchise, law, rule or
regulation to which North Country or any Subsidiary is a party or to which any
of its property is subject; or (iv) result in the suspension, revocation,
impairment, forfeiture or nonrenewal of any material permit, license,
authorization or approval applicable to North Country or any Subsidiary, its
business or operations or any of its assets or properties.
 
10

--------------------------------------------------------------------------------


 
SECTION 3.04                      GOVERNMENTAL OR THIRD PARTY CONSENT
 
No consent, waiver, approval, order or authorization of, or registration,
declaration or filing with, any court, administrative agency or commission or
other federal, state, county, local or other foreign governmental authority,
instrumentality, agency or commission or any third party, including any manager
or member of any limited liability company, any franchisor or lessor, or any
other  party to any agreement with North Country or with any Subsidiary, is
required by or with respect to North Country or such Subsidiary in connection
with the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, except for such consents, waivers, approvals,
orders, authorizations, registrations, declarations and filings as may be
required under (i) applicable securities laws, (ii) the DGCL, or (iii) the
FLLCA.
 
SECTION 3.05                      FINANCIAL STATEMENTS
 
North Country has delivered to SVCC (a) its audited balance sheet as at
October 31, 2006 and its audited statement of income and cash flows for the
twelve months ending October 31, 2006, and (b) its audited balance sheet as at
October 31, 2007 and its audited consolidated statement of income and cash flows
for the twelve-month period ended on October 31, 2007 (collectively, the
"Financial Statements").  The Financial Statements are complete and correct and
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis throughout the periods
indicated and with each other except that the unaudited Financial Statements do
not reflect all normal year-end adjustments.
 
SECTION 3.06.                     CORPORATE RECORDS.
 
All of the books and records of North Country and each of the Subsidiaries
including, without limitation, its or such Subsidiary’s books of account,
corporate records, minute book, stock certificate books and other records are
up-to-date, complete and reflect accurately and fairly the conduct of its
business in all material respects since its date of incorporation or
formation.  All reports, returns and statements currently required to be filed
by either North Country or any Subsidiary with any government agency with
respect to the business and operations of North Country or such Subsidiary have
been filed or valid extensions have been obtained in accordance with normal
procedures and all governmental reporting requirements have been complied
with.  North Country has delivered to SVCC true, correct and complete copies of
the Operating Agreement of each Subsidiary that is a limited liability company
(each, an “LLC Operating Agreement”), and each such LLC Operating Agreement is
legal, valid and binding and  in full force and effect.
 
SECTION 3.07                      ABSENCE OF CERTAIN CHANGES OR EVENTS.
 
Since October 31, 2007, except as set forth in Schedule 3.07, which will be
delivered after the Closing, and except as contemplated by this Agreement:
 
(a)           there has not been any Material Adverse Change in the business,
operations, properties, assets, or condition of North Country or any Subsidiary;
 
(b)           North Country has not amended its Certificate of Incorporation,
and neither North Country nor any Subsidiary has  (i) declared or made, or
agreed to declare or make, any payment of dividends or distributions of any
assets of any kind whatsoever to stockholders (other than the payment of
upstream dividends to North Country) or purchased or redeemed, or agreed to
purchase or redeem, any outstanding capital stock; (iii) made any material
change in its method of management, operation, or accounting; (iv) entered into
any material transaction; or (v) made any accrual or arrangement for payment of
bonuses or special compensation of any kind or any severance or termination pay
to any present or former officer or employee;
 
 
11

--------------------------------------------------------------------------------

 
 
(c)        Neither North Country nor any Subsidiary has (i) borrowed or agreed
to borrow any funds or incurred, or become subject to, any material obligation
or liability (absolute or contingent) except liabilities incurred in the
ordinary course of business; (ii) paid any material obligation or liability
(absolute or contingent) other than current liabilities reflected in or shown on
the most recent North Country balance sheet, and current liabilities incurred
since that date in the ordinary course of business; (iii) sold, transferred or
otherwise disposed of, or pledged, mortgaged or encumbered in any way any of its
assets or rights or any revenues derived therefore, other than sales of products
and services in the ordinary course of business; (iv) canceled any material
debts or claims;  (v) made or permitted any material amendment or termination of
any contract, agreement, or license to which it is a party; (vi) adopted or
amended any employee benefit plan, compensation commitment, severance agreement
or employment contract (other than employment at-will arrangements that do not
require severance or termination payments) to which any director, officer or
employee of North Country or any Subsidiary is a party or a participant; (vii)
accepted the resignation of or terminated the employment of any director,
officer or employee of North Country or any Subsidiary; (viii) made any material
change in any accounting principle or method or election for federal income tax
purposes used by North Country; (ix) acquired any assets or property or made any
capital expenditures, additions or improvements or commitments for the same,
except those which do not exceed $50,000 in the aggregate; or (x) agreed  to do
any of the foregoing.
 
SECTION 3.08                      TAXES.
 
Except where provided in Section 3.09 below, North Country and each Subsidiary
has filed all Tax Returns that it is required to file with all governmental
agencies, wherever situate, and has paid or accrued for payment all Taxes as
shown on such returns except for Taxes being contested in good faith.  There is
no material claim for Taxes that is a Lien against the property of North Country
or any Subsidiary other than Liens for Taxes not yet due and payable.  All Taxes
due and owing by either North Country or any Subsidiary have been paid.  Except
as set forth on Schedule 3.08, which will be delivered after the Closing,
neither North Country nor any Subsidiary is the beneficiary of any extension of
time within which to file any tax return.  North Country and each Subsidiary has
withheld and paid all taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.
 
SECTION 3.09                      PENDING ACTIONS.
 
Except three distinct situations discussed between the two principals, there are
no legal actions, lawsuits, proceedings or investigations, administrative or
judicial, pending or, to North Country’s Knowledge, threatened, against or
affecting North Country or any Subsidiary or against North Country or any
Subsidiary’s Managers, Officers, or Directors that arose out of their operation
of such company’s business.  Neither North Country, any Subsidiary,  nor any of
North Country’s or any Subsidiary’s Managers, Officers or Directors are subject
to any order, writ, judgment, injunction, decree, determination or award of any
court, arbitrator or administrative, governmental or regulatory authority or
body which would be likely to have a Material Adverse Effect on the business of
North Country or the Subsidiary.  There is no action, suit or proceeding by
North Country or any Subsidiary currently pending or that North Country or any
Subsidiary intends to initiate.
 
SECTION 3.10.                     COMPLIANCE WITH LAWS.
 
North Country’s and each Subsidiary’s operations have been conducted in all
material respects in accordance with all applicable statutes, laws, rules and
regulations.  Neither North Country nor any Subsidiary is in violation of any
law, ordinance or regulation of any other jurisdiction, the violation of which
would be likely to have a Material Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
SECTION 3.11                                           INTELLECTUAL PROPERTY
 
(a)           Schedule 3.11, which will be delivered after the Closing, will set
forth all Patent Rights, Trademark Rights (including names for beer and ale,
even if not registered as trademarks) and copyright registrations or
applications therefor that are now or were at any time in the past registered,
issued or filed in the name of North Country or any Subsidiary, alone or jointly
with others, or that were assigned to North Country or any Subsidiary (the
"Registered Intellectual Property"), enumerating specifically the applicable
filing or registration number, date of filing or issuance, name of all
inventors, applicant(s), registrant(s) and/or assignee(s), as applicable, and
status of any required issuance, renewal, maintenance or other payments.  All
Registered Intellectual Property is valid, enforceable and subsisting.  All
issuance, renewal, maintenance and other payments that are or have become due
with respect to the Registered Intellectual Property have been timely paid.
 
(b)           Each of North Country and the Subsidiaries owns or has the right
to use all Intellectual Property that is used in its business as now conducted
and as currently proposed to be conducted.  No Person has any ownership
interest, royalty interest, security interest, license right or other interest
in or to, or any Lien against, any Company Owned Intellectual
Property.  Schedule 3.11 will identify the location of each formula for beer or
ale currently or within the past five (5) years used by any of the North Country
subsidiaries.  Each such formula is owned by North Country or one of its
subsidiaries, free of Liens.
 
(c)           To North Country's Knowledge, North Country's and each
Subsidiary’s business as now conducted, or as currently proposed to be
conducted, does not infringe or violate, or constitute a misappropriation of,
any Intellectual Property rights of any Person.  Schedule 3.11 will set forth
all complaints, claims and notices and threats thereof alleging any such
infringement, violation or misappropriation; and North Country has provided to
SVCC complete and accurate copies of all written documentation relating to any
such complaint, claim, notice or threat.  No Person is infringing, violating or
misappropriating any Company Owned Intellectual Property.
 
(d)           Schedule 3.11 will set forth each license or other agreement
pursuant to which North Country or any Subsidiary has licensed, distributed or
otherwise granted any rights to any Person with respect to any Intellectual
Property and each agreement pursuant to which North Country or any Subsidiary
has transferred or assigned ownership of any Intellectual Property.
 
(e)           Schedule 3.11 sets forth each item of Company Licensed
Intellectual Property and the license or agreement pursuant to which North
Country or any Subsidiary uses or has access to it (excluding off the shelf
software programs licensed by North Country or any Subsidiary pursuant to
"shrink wrap" licenses).  With respect to Company Licensed Intellectual
Property, the licenses or agreements granting North Country or any Subsidiary
the right to use such Intellectual Property are in full force and effect on the
date hereof and valid and enforceable by the licensee in accordance with their
respective terms.
 
(f)           Except as otherwise noted on Schedule 3.11, the Company Owned
Intellectual Property includes the exclusive right to grant franchises in each
and every one of the business enterprises conducted by North Country and its
Subsidiaries.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           For purposes of this Agreement, the following terms shall have the
following meanings:
 
"Intellectual Property" means the following subsisting throughout the world: (1)
patents, patent applications, and registrations thereof (the "Patent Rights");
(2) registered or common law trademarks and service marks, trade dress, Internet
domain names, logos, trade names and corporate names and all registrations and
applications for registration of the foregoing (the "Trademark Rights"), and all
goodwill in the foregoing; (3) copyrights, data and database rights and
registrations and applications for registration thereof; (4) mask works and
registrations and applications for registration thereof; (5) inventions,
designs, trade secrets and confidential business information, whether patentable
or nonpatentable and whether or not reduced to practice, and know-how;  (6)
other proprietary rights relating to any of the foregoing (including remedies
against infringement thereof and rights of protection of interest therein under
the laws of all jurisdictions); and  (7) copies and tangible embodiments
thereof.
 
"Company Intellectual Property" shall mean North Country or Subsidiary Owned
Intellectual Property and North Country or Subsidiary Licensed Intellectual
Property.
 
"Company Licensed Intellectual Property" shall mean all Intellectual Property
that is licensed to North Country or any Subsidiary by third parties.
 
"Company Owned Intellectual Property" shall mean all Intellectual Property owned
or purported to be owned by North Country or any Subsidiary, in whole or in
part.
 
SECTION 3.12                      EMPLOYEES AND EMPLOYEE MATTERS.
 
Each of North Country and the Subsidiaries has complied with all federal, state
and local laws relating to the hiring of employees, consultants and advisors and
the employment of labor, including provisions thereof relating to wages, hours,
equal opportunity, collective bargaining and the payment of social security and
other taxes.  There are no collective bargaining agreements or other labor union
or guild contracts governing the relationship between North Country or any
Subsidiary and any of its employees.  Neither North Country nor any Subsidiary
is delinquent in payments to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
them to date or amounts required to be reimbursed to such employees or upon any
termination of the employment of any such employees, except for reimbursements
due to employees, none of which are more than thirty days past due.  Neither
North Country nor any Subsidiary has breached or otherwise failed to comply with
any provision of any collective bargaining agreement or other labor union
contract applicable to any of its employees.  No consent of any union (or any
similar group or organization) is required in connection with the consummation
of the transactions contemplated hereby.
 
Schedule 3.12, which will be delivered after the Closing, will set forth a list
of the names of all of North Country's and each Subsidiary’s officers, directors
and employees and the position and compensation of each such person.
 
Schedule 3.12 will set forth a true, correct and complete list of all
employment, severance, non-competition, deferred compensation and similar
arrangements between each of North Country and the Subsidiaries and their
respective officers, employees and consultants and all such arrangements with
former officers, employees and consultants pursuant to which North Country or
any Subsidiary is obligated to make any payments or provide any benefits.
 
Schedule 3.12 will set forth a true, correct and complete list of all "employee
benefit plans" (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended) and any other plan, program, arrangement or
agreement with respect to which North Country or any Subsidiary is obligated to
provides bonuses, incentive compensation, vacation pay, severance pay, insurance
or any other perquisite or benefit to officers, employees or consultants of
North Country or any Subsidiary.
 
North Country does not have knowledge that any officer, or that any group of
employees, intends to terminate his, her or their employment with North Country
or any Subsidiary, nor does North Country or any Subsidiary have a present
intention to terminate the employment of any officer or group of employees.
 
 
14

--------------------------------------------------------------------------------

 
 
SECTION 3.13                                           AGREEMENTS.
 
Except for this Agreement and except as set forth on Schedule 3.13, which will
be delivered after the Closing:
 
(a)          There are no agreements, understandings or proposed transactions
between North Country or any Subsidiary and any of their respective officers,
directors, stockholders, employees, members, managers, or Affiliates (as defined
below), or any Affiliate or Family Member (as defined below) thereof, other than
oral agreements cancellable at will with North Country's or the Subsidiary’s
officers, managers and employees (A) for payment of salary for services rendered
and (B) for reimbursement of reasonable expenses incurred on behalf of the
company.  "Affiliate" means, with respect to North Country or any Subsidiary or
other specified Person, any Person directly or indirectly controlling,
controlled by or under direct or indirect common control with North Country or
such Subsidiary or other specified Person and shall also include, in the case of
a specified Person who is an individual, any Family Member of such
Person.  "Family Member" means, with respect to any individual, such
individual's parents, spouse, and descendants (whether natural or adopted) and
any trust or other vehicle formed for the benefit of any one or more of them.
 
(b)          There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees (whether oral or
written) to which North Country or any Subsidiary (each, a “Company Party”) is a
party or by which it or any of its assets is bound that may involve (A)
obligations (contingent or otherwise) of, or payments by or to, the Company
Party in excess of $20,000 (B) the issuance of equity securities of the Company
Party or the Company Party’s  incurrence of indebtedness or the pledge or grant
of any security interest or encumbrance on the Company Party’s assets, (C)
restrictions on the development, provision or distribution of the Company
Party’s products or services, (D) the manufacturing, production, assembling,
marketing, development, testing or distribution of the Company Party’s products
or services or supplying the Company Party with any products or services
necessary for the development or manufacture of its products, (E) any
employment, severance or consulting agreement, employee benefit, bonus, pension,
profit-sharing, stock option, stock purchase or similar plan or arrangement, (F)
the grant or purchase of a franchise, (G) the disposition of a material portion
of the Company Party’s assets or the acquisition of the business or securities
or other ownership interests of another Person, (H) any agreement under which
the Company Party is restricted from carrying on any line of business or
carrying on any business in any geographic location, (I) any fees or payments to
any Person (including any broker, investment bank or other finder) relating to
any financing (public or private) or the sale of the enterprise value of the
Company Party  (through merger, consolidation, asset transfer, equity transfer,
license or otherwise), (J) any lease of real property, (K) the operation of any
franchise, or (L) any other agreement that is material to the business,
operations, prospects, assets or condition (financial or otherwise) of the
Company Party (the "Company Contracts").
 
(c)          Schedule 3.13 will contain a complete list of all Company
Contracts.  With respect to each Company Contract: (A) such Company Contract is
legal, valid, binding, enforceable and in full force and effect against the
Company Party; (B) such Company Contract will continue to be legal, valid,
binding, enforceable and in full force and effect (in each case, as against the
Company Party and, to the Knowledge of North Country, each other party thereto)
in accordance with its terms; (C) neither the Company Party nor, to the
Knowledge of North Country, any other party thereto, is in breach or default in
any material respect, and no event has occurred that with notice or lapse of
time would constitute a material breach or default on the part of the Company
Party or, to the knowledge of North Country, any other party thereto, or permit
termination, modification or acceleration, under such Company Contract; (D)
neither the Company Party nor, to the knowledge of North Country, any other
party thereto has repudiated any provision of such Company Contract; and (E) a
true and correct copy of such Company Contract has been provided to SVCC.  There
are no negotiations pending or in progress to revise any material term of any
Company Contract.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 3.14                                           PERMITS AND LICENSES
 
 Schedule 3.14, which will be delivered after the Closing, will contain a
complete list of all liquor licenses used in connection with the business of
North Country or any of its Subsidiaries.  Each liquor license is held free of
liens and encumbrances, except as disclosed on Schedule 3.14.  North Country and
each Subsidiary has all franchises, permits and licenses necessary for the
conduct of its business as now being conducted by it (including, without
limitation, owning and leasing its property and assets). Neither North Country
nor any Subsidiary is in default under any of such franchises, permits,
licenses, or other similar authority and none of such franchises, permits,
licenses, or other similar authority limit the full operation of North Country's
or such Subsidiary’s business as presently conducted and to be conducted.
 
SECTION 3.15                                           TITLE TO PROPERTY AND
ASSETS.
 
 Schedule 3.15 contains a list of the real property owned by North Country or
any of its Subsidiaries, including street address and block and lot.  Except as
set forth on Schedule 3.15, North Country and each Subsidiary has good and
marketable title to all of its property and assets and owns such property and
assets free and clear of any Liens, except for Liens reflected in the Financial
Statements and, with respect to real property owned by North Country or any
Subsidiary, except for encumbrances, defects, restrictions and reservations of
record.  With respect to the property and assets it leases, North Country or the
Subsidiary which is a party to each such lease is in compliance with such lease
and holds a valid leasehold interest free and clear of any Lien.
 
SECTION 3.16                                           ENVIRONMENTAL AND SAFETY
LAWS.
 
(a) Neither North Country nor any Subsidiary (each a “Company Owner”) has
generated, used, transported, treated, stored, released or disposed of, and has
not suffered or permitted anyone else to generate, use, transport, treat, store,
release or dispose of any Hazardous Substance (as defined below) in violation of
any Environmental Laws (as defined below); (b) there has not been any
generation, use, transportation, treatment, storage, release or disposal of any
Hazardous Substance resulting from the conduct of the Company Owner or the use
of any property or facility by the Company Owner or, to North Country's
Knowledge, any nearby or adjacent properties or facilities, that has created or
could reasonably be expected to create any liability on the part of the Company
Owner under the Environmental Laws or that would require reporting to or
notification by the Company Owner to any local, state or federal governmental
authority; and (c) any Hazardous Substance handled or dealt with in any way in
connection with the business of any Company Owner, whether before or during such
Company ownership, has been and is being handled or dealt with in all respects
in compliance with the Environmental Laws in effect at the time such activities
were being conducted.  "Environmental Laws" shall mean all laws, rules,
regulations, statutes, ordinances, decrees or orders of any local, state or
federal governmental authority relating to (i) the control of any potential
pollutant or protection of the air, water or land, (ii) solid, gaseous or liquid
waste generation, handling, treatment, storage, disposal or transportation and
(iii) exposure to Hazardous Substances and includes, without limitation, final
and binding requirements related to the foregoing imposed by (A) the terms and
conditions of any license, permit, approval or other authorization by any local,
state or federal governmental authority and (B) applicable judicial,
administrative or other regulatory decrees, judgments and orders of any local,
state or federal governmental authority.    "Hazardous Substances" shall mean
any toxic or hazardous materials or substances, solid wastes, including
asbestos, buried contaminants, chemicals, flammable or explosive materials,
radioactive materials, petroleum wastes and spills or releases of petroleum
products and any other chemical, pollutant, contaminant, substance or waste that
is regulated by any local, state or federal governmental authority under any
Environmental Law.
 
 
16

--------------------------------------------------------------------------------

 
 
SECTION 3.17                      INSURANCE.
 
Schedule 3.17, which will be delivered after the Closing, will set forth a list
of all policies or binders of fire, casualty, liability, product liability,
clinical trial, worker's compensation, vehicular or other insurance held by
North Country or any Subsidiary (specifying for each such insurance policy the
insurer, the policy number or covering note number with respect to binders, and
each pending claim thereunder and setting forth the aggregate amounts paid out
under each such policy through the date hereof).  All such binders are in full
force and effect.   Neither North Country nor any Subsidiary is in default with
respect to any provision contained in any such policy or binder and neither has
failed to give any notice or present any claim of which it has notice under any
such policy or binder in a timely fashion.  Neither North Country nor any
Subsidiary has received or given a notice of cancellation or nonrenewal with
respect to any such policy or binder.  None of the applications for such
policies or binders contain any material inaccuracy, and all premiums for such
policies and binders have been paid when due.  There is no state of facts or the
occurrence of any event that is reasonably likely to form the basis for any
claim against it in an amount exceeding $20,000 not fully covered by such
insurance policies, and neither North Country nor any Subsidiary has received
written notice from any of its insurance carriers that any existing insurance
coverage will not be available after the Closing on substantially the same terms
as now in effect.
 
SECTION 3.18                      SUPPLIERS.
 
No customer or supplier that was significant to North Country or any Subsidiary
during calendar year 2007 has terminated, materially reduced or threatened to
terminate or materially reduce its purchases from, or provision of products or
services to, North Country or the Subsidiary, as the case may be.  Each of the
material components, products and services used in and necessary for the conduct
of North Country's and each Subsidiary’s business as now conducted and presently
proposed to be conducted is either (a) subject to a legally binding and
enforceable agreement with the supplier of such material component, product or
service or (b) could be obtained through one or more alternate suppliers without
material disruption to the business of North Country or the Subsidiary.
 
SECTION 3.19                      DEBTS
 
Schedule 3.19 hereto sets forth (a) the aggregate liabilities of North Country
and its subsidiaries as of the end of the most recent month, and (b) with
respect to any creditor to whom more than $50,000 is owed, the identity of the
creditor, the amount of liability, and a description of any written instrument
governing the liability.
 
SECTION 3.20                      BANKING
 
Schedule 3.20, which will be delivered after the Closing, will identify each
bank account maintained by North Country or any of its subsidiaries, and states
the cash balance as of a recent date.
 
SECTION 3.21                      FINDERS’ FEES
 
North Country has not incurred, nor will it incur, directly or indirectly, any
liability for brokers’ or finders’ fees or agents’ commissions or investment
bankers’ fees or any similar charges in connection with this Agreement or any
transaction contemplated hereby.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE IV
CERTAIN COVENANTS AND AGREEMENTS
 
SECTION 4.01
CONDUCT OF BUSINESS

 
Each of North Country and SVCC, for itself and on behalf of each of its
subsidiaries, covenants and agrees that, during the period from the date of this
Agreement until the Closing Date, it and each subsidiary shall, except as
otherwise disclosed in this Agreement and other than as contemplated by this
Agreement or for the purposes of effecting the Closing pursuant to this
Agreement, conduct its business as presently operated and solely in the ordinary
course, and consistent with such operation, and, in connection therewith,
without the written consent of the other Party:
 
(a)
shall not amend its Certificate of Incorporation or Bylaws;

 
(b)
shall not pay or agree to pay to any employee, officer or director compensation
that is in excess of the current compensation level of such employee, officer or
director other than salary increases or payments made in the ordinary course of
business or as otherwise provided in any contracts or agreements with any such
employees;

 
(c)
shall not merge or consolidate with any other entity or acquire or agree to
acquire any other entity;

 
(d)
shall not sell, transfer, or otherwise dispose of any assets required for the
operations of its or any Subsidiary’s business, except in the ordinary course of
business consistent with past practices;

 
(e)
shall not create, incur, assume, or guarantee any indebtedness for money
borrowed except in the ordinary course of business, or create or suffer to exist
any Lien on any of  its material assets;

 
(f)
shall not make any material capital expenditure or series of capital
expenditures except in the ordinary course of business;

 
(g)
shall not grant any severance or termination pay to any director, manager,
officer or any other employee.

 
(h)
shall not declare or pay any dividends on or make any distribution of any kind
with respect to its Shares or to any membership interest in any Subsidiary which
is a limited liability company, except for distributions to the parent company;
and

 
(i)
shall use commercially reasonable efforts to comply with and not be in default
or violation under any known law, regulation, decree or order applicable to its
business, operations or assets where such violation would have a Material
Adverse Effect.

 
SECTION 4.02                                           COVENANTS OF THE PARTIES
 
(a)           Tax-free Reorganization.  The Parties intend that the Merger
qualify as a Tax-free “reorganization” under Sections 368(a) of the Code, as
amended, and the Parties will take the position for all purposes that the Merger
shall qualify as reorganization under such Section.  In addition, the Parties
covenant and agree that they will not engage in any action, or fail to take any
action, which action or failure to take action would reasonably be expected to
cause the Merger to fail to qualify as a Tax-free “reorganization” under Section
368(a) of the Code, whether or not otherwise permitted by the provisions of this
Agreement;
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           Announcement.  Neither North Country nor SVCC shall issue any
press release or otherwise make any public statement with respect to this
Agreement or the transactions contemplated hereby without the prior consent of
the other Party (which consent shall not be unreasonably withheld), except as
may be required by applicable law or securities regulation.  Upon execution of
this Agreement, SVCC shall issue a press release, after approval thereof by
North Country, and file a Current Report on Form 8-K reporting the execution of
the Agreement.
 
(c)           Notification of Certain Matters.  North Country shall give prompt
written notice to SVCC, and SVCC shall give prompt written notice to North
Country, of:
 
(i)           The occurrence or nonoccurrence of any event the occurrence or
nonoccurrence of which would be reasonably likely to cause any representation or
warranty contained in this Agreement to be untrue or inaccurate in any material
respect at or prior to the Effective Time; and
 
(ii)           Any material failure of North Country or the Principal
Shareholder, on the one hand, or SVCC, on the other hand, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder.
 
(d)           Reasonable Best Efforts.  Before Closing, upon the terms and
subject to the conditions of this Agreement, the Parties agree to use their
respective reasonable best efforts to take, or cause to be taken, all actions,
and to do, or cause to be done, all things necessary, proper or advisable
(subject to applicable laws) to consummate and make effective the Merger and
other transactions contemplated by this Agreement as promptly as practicable
including, but not limited to:
 
(i)           The preparation and filing of all forms, registrations and notices
required to be filed to consummate the Merger, including without limitation, any
approvals, consents, orders, exemptions or waivers by any third party or
governmental entity; and


(ii)           The satisfaction of the Party's conditions precedent to Closing.
 
(e)           Access to Information
 
(i)           Inspection by North Country.  SVCC will, if requested, make
available for inspection by North Country, during normal business hours and in a
manner so as not to interfere with normal business operations, all of SVCC’s
records (including tax records), books of account, premises, contracts and all
other documents in SVCC’s possession or control that are reasonably requested by
North Country to inspect and examine the business and affairs of SVCC.  SVCC
will cause its managerial employees and regular independent accountants to be
available upon reasonable advance notice to answer questions of North Country
concerning the business and affairs of SVCC.  North Country will treat and hold
as confidential any information it receives from SVCC in the course of the
reviews contemplated by this Section 4.03(f).  No examination by North Country
will, however, constitute a waiver or relinquishment by North Country of its
rights to rely on SVCC’s covenants, representations and warranties made herein
or pursuant hereto.
 
(ii)           Inspection by SVCC.  North Country will, if requested, make
available for inspection by SVCC, during normal business hours and in a manner
so as not to interfere with normal business operations, all of North Country’s
records (including tax records), books of account, premises, contracts and all
other documents in North Country’s possession or control that are reasonably
requested by SVCC to inspect and examine the business and affairs of North
Country and the Subsidiaries.  North Country will cause its managerial employees
and regular independent accountants to be available upon reasonable advance
notice to answer questions of SVCC concerning the business and affairs of North
Country and the Subsidiaries.  SVCC will treat and hold as confidential any
information it receives from North Country in the course of the reviews
contemplated by this Section 4.03(f).  No examination by SVCC will, however,
constitute a waiver or relinquishment by SVCC of its rights to rely on North
Country’s covenants, representations and warranties made herein or pursuant
hereto.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE V
CONDITIONS PRECEDENT
 
SECTION 5.01                                           CONDITIONS PRECEDENT TO
THE PARTIES' OBLIGATIONS.
 
The obligations of the Parties as provided herein shall be subject to each of
the following conditions precedent, unless waived in writing by both SVCC and
North Country:
 
(a)           Consents, Approvals.  The Parties shall have obtained all
necessary consents and approvals of their respective boards of directors, and
all consents, approvals and authorizations required under their respective
charter documents, and all material consents, including any material consents
and waivers by the Parties’ respective lenders and other third parties, if
necessary, to the consummation of the transactions contemplated by this
Agreement.
 
(b)           Shareholder Approval.  This Agreement and the transactions
contemplated hereby shall have been approved by the shareholders of North
Country in accordance with the applicable provisions of the Nevada Revised
Statutes and its bylaws.
 
(c)           Absence of Certain Litigation.  No action or proceeding shall be
threatened or pending before any governmental entity or authority which, in the
reasonable opinion of counsel for the Parties, is likely to result in a
restraint, prohibition or the obtaining of damages or other relief in connection
with this Agreement or the consummation of the transactions contemplated hereby.
 
(d)           Appraisal Rights.  North Country shall have afforded appraisal
rights to its shareholders, and it shall not have occurred that the holders of
more than three percent of the outstanding shares of North Country common stock
shall have exercised appraisal rights in connection with the transactions
contemplated by this Agreement.
 
(e)           Employment Agreement.  SVCC and the Principal Shareholder shall
have entered into an employment agreement in the form annexed hereto as Appendix
C.
 
SECTION 5.02
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SVCC

 
The obligations of SVCC on the Closing Date as provided herein shall be subject
to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by SVCC:
 
(a)           Consents and Approvals.  North Country shall have obtained all
material consents, including, without limitation, any material consents and
waivers by North Country's lenders, lessors, franchisors, co-owners of
membership interests in Subsidiaries, and other third parties, if necessary, to
the consummation of the transactions contemplated by this Agreement.
 
(b)           Assignment and Assumption Agreement.  The Assignment and
Assumption Agreement shall be in full force and effect.  All of the transfers of
assets contemplated by the Assignment and Assumption Agreement shall have been
completed, and North Country shall have delivered to SVCC documentary evidence
satisfactory to SVCC that Harbor Acquisition has acquired full title to all of
the assets of North Country owned on this date or hereafter acquired, except
such as shall have been disposed of after this date in the ordinary course of
business.
 
 
20

--------------------------------------------------------------------------------

 
 
(c)           Representations and Warranties.  The representations and
warranties by North Country in Article III herein shall be true and accurate in
all material respects on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made at and as of
the Closing Date, except to the extent that any changes therein are specifically
contemplated by this Agreement.  The Chief Executive Officer of North Country
shall have delivered a signed certification to SVCC, dated as of the Closing
Date, attesting to the foregoing statement.
 
(d)           Performance.  North Country shall have performed and complied in
all material respects with all agreements to be performed or complied with by it
pursuant to this Agreement at or prior to the Closing.
 
(e)           Financial Statements.  North Country shall have delivered to SVCC
the financial statements necessary for inclusion in the Current Report on Form
8-K required to be filed by SVCC to report the Merger, including financial
statements of North Country for the year ended December 31, 2007 with an audit
report provided by an independent accountant registered with the PCAOB.
 
(f)           Proceedings and Documents.  All corporate, company and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory in substance and form to SVCC and its counsel, and SVCC
and its counsel shall have received all such counterpart originals (or certified
or other copies) of such documents as they may reasonably request.
 
(g)           Certificate of Good Standing.  North Country shall have delivered
to SVCC a certificate as to the good standing of North Country certified by the
Secretary of State of the State of Nevada, and a certificate as to the good
standing of each Subsidiary, including Harbor Acquisition, in its jurisdiction
of existence, each on or within fourteen (14) business days prior to the Closing
Date.
 
(h)           Material Changes.  Except as contemplated by this Agreement, since
the date hereof, neither North Country nor any Subsidiary shall have suffered a
Material Adverse Effect, and, without limiting the generality of the foregoing,
there shall be no pending litigation to which North Country or any Subsidiary is
a party which is reasonably likely to have a Material Adverse Effect on North
Country or such Subsidiary.
 
(i)           Name Change.  On the Closing Date, North Country shall file with
the Secretary of State of Nevada articles of amendment of its articles of
incorporation changing its corporate name to one which is substantially
dissimilar to North Country Hospitality.
 
SECTION 5.03
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF NORTH COUNTRY

 
The obligations of North Country on the Closing Date as provided herein shall be
subject to the satisfaction, on or prior to the Closing Date, of the following
conditions precedent, unless waived in writing by North Country:
 
(a)           Consents and Approvals.  Each of SVCC and the Merger Sub shall
have obtained all material consents, including any material consents and waivers
of its respective lenders and other third parties, if necessary, to the
consummation of the transactions contemplated by this Agreement.
 
(b)           Representations and Warranties.  The representations and
warranties by SVCC in Article II herein shall be true and accurate in all
material respects on and as of the Closing Date with the same force and effect
as though such representations and warranties had been made at and as of the
Closing Date, except to the extent that any changes therein are specifically
contemplated by this Agreement.  The Chief Executive Officer of SVCC shall have
delivered a signed certification to North Country, dated as of the Closing Date,
attesting to the foregoing statement.
 
 
21

--------------------------------------------------------------------------------

 

(c)           Performance.  SVCC and Merger Sub shall have performed and
complied in all material respects with all agreements to be performed or
complied with by it pursuant to this Agreement prior to or at the Closing.
 
(d)           Proceedings and Documents.  All corporate, company and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory in substance and form to North Country and its counsel,
and North Country and its counsel shall have received all such counterpart
originals (or certified or other copies) of such documents as they may
reasonably request.
 
(e)           Certificates of Good Standing.  SVCC shall have delivered to North
Country  a certificate as to its good standing in the State of Delaware and as
to the good standing of Merger Sub in the State of Delaware, in each case
certified by the Secretary of State not more than fourteen (14) business days
prior to the Closing Date.
 
(f)           Material Changes.  Except as contemplated by this Agreement, since
the date hereof, neither SVCC nor the Merger Sub shall have suffered a Material
Adverse Effect and, without limiting the generality of the foregoing, there
shall be no pending litigation to which SVCC or the Merger Sub is a party which
is reasonably likely to have a Material Adverse Effect on SVCC or the Merger
Sub.
 
(g)           Status of SVCC.  At the Effective Time of the Merger, SVCC shall
be a fully compliant reporting public company under the Exchange Act, and shall
be current in all of its reports required to be filed under the Exchange Act.
 
(h)           SVCC Indemnity.  SVCC shall have executed an undertaking, in form
satisfactory to counsel for North Country, in which SVCC will agree to indemnify
North Country and the Principal Shareholder against all loss or liability
arising from debts claims, obligations, losses or liabilities  assumed by Harbor
Acquisition in the Assignment and Assumption Agreement (excluding, however,
liabilities not disclosed to SVCC prior to the Closing Date in breach of any
representation in this Agreement).
 
(i)           Board Representation.  SVCC shall have delivered to North Country
certification of a resolution of the SVCC Board of Directors electing
Christopher Swartz to serve as a member of the SVCC Board of Directors,
effective on the Closing.
 
 
ARTICLE VI
CONFIDENTIALITY
 
SECTION 6.01                      CONFIDENTIALITY
 
SVCC, on the one hand, and North Country, on the other hand, will keep
confidential all information and documents obtained from the other, including
but not limited to any information or documents provided pursuant to Section
4.02(f) hereof (except for any information disclosed to the public pursuant to a
press release authorized by the Parties); and in the event the Closing does not
occur or this Agreement is terminated for any reason, will promptly return such
documents and all copies of such documents and all notes and other evidence
thereof, including material stored on a computer, and will not use such
information for its own advantage, except to the extent that (i) the information
must be disclosed by law, (ii) the information becomes publicly available by
reason other than disclosure by the Party subject to the confidentiality
obligation, (iii) the information is independently developed without use of or
reference to the other Party’s confidential information, (iv) the information is
obtained from another source not obligated to keep such information
confidential, or (v) the information is already publicly known or known to the
receiving Party when disclosed as demonstrated by written documentation in the
possession of such Party at such time.
 
 
22

--------------------------------------------------------------------------------

 
 
ARTICLE VII
INDEMNIFICATION
 
SECTION 7.01                      INDEMNIFICATION BY SVCC
 
SVCC shall indemnify, defend and hold harmless each of North Country, each
Subsidiary, and any affiliate of North Country, and each person who is now, or
has been at any time prior to the date hereof or who becomes prior to the
Closing, a shareholder, officer, director, member, or manager of North Country,
any subsidiary or affiliate thereof or an employee of North Country, any
subsidiary or affiliate thereof and their respective heirs, legal
representatives, successors and assigns (the “North Country Indemnified
Parties”) against all losses, claims, damages, costs, expenses (including
reasonable attorneys’ fees), liabilities or judgments or amounts that are paid
in settlement of or in connection with any threatened or actual third party
claim, action, suit, proceeding or investigation based in whole or in part on or
arising in whole or in part out of (i) any  breach of this Agreement by SVCC or
any subsidiary or affiliate thereof, including but not limited to failure of any
representation or warranty to be true and correct at or before the
Closing,  (ii) any willful or grossly negligent act, omission or conduct of any
officer, director or agent of SVCC or any subsidiary or affiliate thereof prior
to the Closing, whether asserted or claimed prior to, at or after, the Closing,
or any liability assumed by Harbor Acquisition in the Assignment and Assumption
Agreement (excluding, however, liabilities not disclosed to SVCC prior to the
Closing Date in breach of any representation in this Agreement).  Any North
Country Indemnified Party wishing to claim indemnification under this Section
7.01, upon learning of any such claim, action, suit, proceeding or
investigation, shall notify SVCC in writing, but the failure to so notify shall
not relieve SVCC from any liability that it may have under this Section 7.01,
except to the extent that such failure would materially prejudice SVCC.  The
remedies set forth in this Section 7.01 shall be limited by the provisions of
Section 6.02(b), when applicable.
 
SECTION 7.02
INDEMNIFICATION BY NORTH COUNTRY

 
North Country and the Principal Shareholder shall, jointly and severally,
indemnify, defend and hold harmless each of SVCC, any subsidiary or affiliate
thereof and each person who is now, or has been at any time prior to the date
hereof or who becomes prior to the Closing, a shareholder, officer, director or
partner of SVCC, any subsidiary or affiliate thereof or an employee of SVCC, any
subsidiary or affiliate thereof and their respective heirs, legal
representatives, successors and assigns (the “SVCC Indemnified Parties”) against
all losses, claims, damages, costs, expenses (including reasonable attorneys’
fees), liabilities or judgments or amounts that are paid in settlement of or in
connection with any threatened or actual third party claim, action, suit,
proceeding or investigation based in whole or in part on or arising in whole or
in part out of (i) any material breach of this Agreement by North Country, any
Subsidiary or affiliate of North Country, or by the Principal Shareholder,
including but not limited to failure of any representation or warranty to be
true and correct at or before the Closing, or (ii) any willful or negligent act,
omission or conduct of any officer, director, manager or agent of North Country
or any Subsidiary or affiliate of North Country prior to the Closing, whether
asserted or claimed prior to, at or after, the Closing.  Any SVCC Indemnified
Party wishing to claim indemnification under this Section 7.02, upon learning of
any such claim, action, suit, proceeding or investigation, shall notify North
Country in writing, but the failure to so notify shall not relieve North Country
from any liability that it may have under this Section 7.02, except to the
extent that such failure would materially prejudice North Country.  The remedies
set forth in this Section 7.02 shall be limited by the provisions of Section
6.02(b), when applicable.
 
SECTION 7.03                      LIMITATION ON ACTIONS
 
Notwithstanding the undertakings by the Parties in this Article VII and the
representations and warrantines of the Parties in this Agreement, no Party shall
be entitled to commence any legal proceeding against another Party for
indemnification or otherwise for damages, unless and until the aggregate claim
by the Party reasonably exceeds One Hundred Thousand Dollars ($100,000), at
which time the Party may take legal action for all damages and indemnifiable
amounts.
 
 
23

--------------------------------------------------------------------------------

 
 
 
ARTICLE VIII
MISCELLANEOUS
 
SECTION 8.01                      EXPENSES
 
Except as contemplated by this Agreement, all costs and expenses incurred in
connection with this Agreement and the consummation of the transactions
contemplated by this Agreement shall be paid by the Party incurring such
expenses.
 
SECTION 8.02                      APPLICABLE LAW
 
Except to the extent that the laws of the State of Delaware mandatorily apply to
the transactions contemplated hereby, this Agreement shall be governed by the
laws of the State of New York, without giving effect to the principles of
conflicts of laws thereof, as applied to agreements entered into and to be
performed in such state.
 
SECTION 8.03                      NOTICES.
 
All notices and other communications under this Agreement shall be in writing
and shall be deemed to have been duly given or made as follows:
 
(a)           If sent by reputable overnight air courier (such as Federal
Express), 2 business days after being sent;
 
(b)           If sent by facsimile transmission, with a copy mailed on the same
day in the manner provided in clause (a) above, when transmitted and receipt is
confirmed by the fax machine; or
 
 
(c)
If otherwise actually personally delivered, when delivered.

 
All notices and other communications under this Agreement shall be sent or
delivered as follows:
 
If to North Country, to:
 
Christopher Swartz, President
North Country Hospitality, Inc.
24685 NYS Route 37
Watertown, NY 13601
Telephone:  315-778-8007
Facsimile:   315-788-8954
 
with a copy to (which shall not constitute notice):
 
 
If to SVCC, to:

Mr. Tom Scozzafava, President
Seaway Valley Capital Corporation
10-18 Park Street, 2nd Floor
Gouverneur, NY 13642
 
Telephone:  (315) 771-3034

 
Facsimile:    (315) 287-7529

 
 
24

--------------------------------------------------------------------------------

 
 
 
with a copy to (which shall not constitute notice):

 
Robert Brantl, Esq.

 
52 Mulligan Lane

 
Irvington, NY 10533

 
Telephone:  914-693-3026

 
Facsimile:   914-693-1807

 
Each Party may change its address by written notice in accordance with this
Section.
 
 
SECTION 8.04                      ENTIRE AGREEMENT.
 
This Agreement (including the documents and instruments referred to in this
Agreement) contains the entire understanding of the Parties with respect to the
subject matter contained in this Agreement, and supersedes and cancels all prior
agreements, negotiations, correspondence, undertakings and communications of the
Parties, oral or written, respecting such subject matter including the Letter of
Intent made by North Country and SVCC dated December 3, 2007 and the Merger
Agreement dated April 1, 2008.
 
SECTION 8.05                      ASSIGNMENT.
 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned by any of the Parties (whether by operation of
law or otherwise) without the prior written consent of the other Parties;
provided that in no event may the right to indemnification provided by Article
VIII hereto be assigned by any of the Parties, with or without consent, except
by operation of law.  Subject to the immediately foregoing sentence of this
Section 9.05, this Agreement will be binding upon, inure to the benefit of and
be enforceable by, the Parties and their respective successors, assigns, heirs
and representatives.
 
SECTION 8.06                      COUNTERPARTS.
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which shall be considered one and the
same agreement.
 
SECTION 8.07                      NO THIRD PARTY BENEFICIARIES.
 
Except as expressly provided by this Agreement, nothing herein is intended to
confer upon any person or entity not a Party to this Agreement any rights or
remedies under or by reason of this Agreement.
 
SECTION 8.08                      RULES OF CONSTRUCTION.
 
The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and, therefore, waive the
application of any law, regulation, holding or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
SECTION 8.09                      REPAYMENT OF DEBT
 
North Country hereby assumes responsibility for repayment of the loan of
$200,000 made by SVCC to the Principal Shareholder, the proceeds of which were
contributed to North Country.  North Country covenants that it will repay the
loan from the net proceeds of any sale of the Merger Shares prior to any other
use of such funds.
 
 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.
 
SEAWAY VALLEY CAPITAL CORPORATION
 
 
By:
/s/ Thomas W. Scozzafava

Name:
Thomas W. Scozzafava

Title:
President and Chief Executive Officer

 
 
/s/ Thomas W. Scozzafava
/s/ Christopher Swartz
THOMAS W. SCOZZAFAVA, as to Article II only.
CHRISTOPHER SWARTZ, Principal Shareholder

 
 
NORTH COUNTRY HOSPITALITY INC.
 
 By:    
/s/ Christopher Swartz

 Name: 
Christopher Swartz

Title:
President and Chief Executive Officer

 

 
 
 
26

--------------------------------------------------------------------------------


 
APPENDIX A
 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (this “Agreement) is made and entered
into on June 1, 2008 by and among the following parties (each, a “Party” and
collectively, the “Parties”):  North Country Hospitality, Inc., a Nevada
corporation (the “Company”), Harbor Acquisition, LLC, a Florida limited
liability company (the “Operating Corp.”), and Seaway Valley Capital
Corporation, a Delaware corporation (“SVCC”)
 
WHEREAS, the Company has entered into a Merger Agreement with SVCC (the “Merger
Agreement”), which requires it to transfer all of its assets and liabilities to
a wholly-owned subsidiary of the Company; and
 
WHEREAS, the Operating Corp. is a wholly owned subsidiary of the Company; and
 
WHEREAS, the Company desires to transfer all of its assets to the Operating
Corp. and to cause the Operating Corp. to assume all liabilities and obligations
of the Company.
 
NOW, THEREFORE, it is agreed:
 
ARTICLE 1:  TRANSFER AND ASSIGNMENT OF ASSETS
 
On the terms and subject to the conditions herein expressed, the Company hereby
sells, conveys, transfers, assigns, sets over and delivers to Operating Corp.,
and Operating Corp. assumes and accepts, all of the assets, rights and
interests, tangible and intangible, of every kind, nature and description, now
owned, possessed or operated by Company, wheresoever situate (collectively, the
“Assets”), including without limitation the following:
 
1.1          Equity Interests.  All of the equity interests in the name of, or
beneficially owned by, the Company, including, without limitation, (a) all
capital stock issued by any corporate subsidiary of the Company, (b) any
membership interest issued by any subsidiary of the Company that is a limited
liability company or similar entity, (c) any partnership interest in any
subsidiary of the Company that is a partnership or similar entity, and (d) any
investment securities owned by the Company;
 
1.2          Real Property.  All real property owned or leased by the Company
(the “Premises”);.
 
1.3          Machinery and Equipment.  All machinery, equipment, computers and
computer hardware, office furniture and fixtures, and other fixed or tangible
assets;
 
1.4          Inventories.  All inventories, including without limitation
merchandise, materials, component parts, production and office supplies,
stationery and other imprinted material, promotional materials, and business
records;
 
1.5          Licenses and Permits.  All licenses, permits and authorizations
used by the Company to own and operate all of the Assets , to carry on its
business and to occupy the Premises for the purpose of conducing business
thereon;
 
 
1

--------------------------------------------------------------------------------

 
 
1.6          Intangible Property.  All intangible assets of Company which are
transferable including, but not limited to, customer and supplier lists,
privileges, permits, licenses, software and software licenses, certificates,
commitments, goodwill, registered and unregistered patents, trademarks, service
marks and trade names, and applications for registration thereof and  the
goodwill associated therewith, franchise rights, and the right to receive mail
related to the Assets which is addressed to the Company;
 
1.7          Cash and Accounts Receivable.  All accounts receivable, deposit
accounts, cash and cash equivalents and securities owned by the Company;
 
1.8          Contract Rights.  All rights and benefits of or in favor of Company
resulting or arising from any contracts, franchise arrangements, purchase
orders, sales orders, forward commitments for goods or services, leases
(including security deposits held by the landlord pursuant to the lease of the
Premises), franchise or license agreements, beneficial interests in covenants
not to compete or confidentiality covenants, the rights of Company related to
any other agreements whatsoever which arise out of the operation of its
business; and
 
1.9          Claims. Claims made in lawsuits and other proceedings filed by the
Company, judgments and settlements in the Company’s favor, rights to refunds,
including rights to and claims for federal and state income and franchise tax
refunds and refunds of other taxes paid based upon or measured by the income of
the Business prior to the Closing, and insurance policies and rights accrued
thereunder.
 
ARTICLE 2:  ASSUMPTION OF LIABILITIES
 
2.1          Scope of Liabilities Assumed.   Upon the Closing Date specified in
the Merger Agreement, SVCC shall assume, pay, perform or discharge any and all
debts, liabilities or obligations of any nature of Company, whether contingent
or fixed and whether known or unknown, arising from the ownership or operation
of the Assets and the occupation of the Premises which have accrued as of the
date hereof.
 
ARTICLE 3:  COLLECTION OF ACCOUNTS RECEIVABLE
 
3.1          Right to Collect. Following the closing, Operating Corp. shall have
the right to collect the accounts receivables of the Company and to settle,
compromise, sue for collection, or take any action whatsoever with respect to
the receivables.   Company shall cooperate with Operating Corp. in notifying
customers as to any payment instructions or change of address that Operating
Corp. may wish to communicate to the customers.  In the event Company receives
payment of any receivable transferred to the Operating Corp., it shall promptly
endorse such payment and deliver it over to the Operating Corp.
 
ARTICLE 4:  THE CLOSING
 
4.1          The Closing.  The closing of the transactions contemplated in this
Agreement (“Closing”) shall take place simultaneously with the closing of the
transactions contemplated under the Merger Agreement.    The effective time of
closing is referred to herein as the “Time of Closing.”
 
4.2           Deliveries by Company.  At or prior to the Closing, the Company
shall deliver to Operating Corp., in addition to all other items specified
elsewhere in this Agreement, the following:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)Such instruments of sale, conveyance, transfer, assignment, endorsement,
direction or authorization as will be required or as may be desirable to vest in
Operating Corp., its successors and assigns, all right, title and interest in
and to the Assets, subject to any and all mortgages, pledges, liens,
encumbrances, equities, charges, conditional sale or other title retention
agreements, assessments, covenants, restrictions, reservations, commitments,
obligations, or other burdens or encumbrances of any nature whatsoever that
exist at the Time of Closing;
 
(b)All of the files, documents, papers, agreements, books of account and records
pertaining to the Assets;
 
(c)Actual possession and operating control of the Assets;  and
 
(d)To the extent required, the consents of third parties to the assignment and
transfer of any of the Assets.
 
 
4.3          Deliveries by Operating Corp..  At Closing, the Operating Corp.
shall deliver to the Company, any  instruments, in addition to this Agreement,
as the Company deems necessary or desirable fully to secure the assumption by
the Operating Corp., its successors and assigns, of all liabilities and
obligations of the Company, as described Section 2.1 hereof.
 
ARTICLE 5:  COVENANTS ON AND SUBSEQUENT TO THE CLOSING DATE
 
On and after the Closing Date, Operating Corp. and the Company (as the case may
be) covenant as follows:
 
5.1          Lawsuits.  Without limiting the generality of Section 2.01,
following the Closing, the Operating Corp. shall continue the defense of any and
all lawsuits or other claims filed or threatened against the Company.
 
5.2          Insurance Policies.  Operating Corp. shall name the Company as an
additional insured on all insurance policies transferred by the Company or any
other insurance policies covering the period prior to the Time of Closing.
 
5.3          Execution of Further Documents.   Upon the request of either party,
the other party shall execute, acknowledge and deliver all such further acts,
deeds, bills of sale, assignments, assumptions, undertakings, transfers,
conveyances, title certificates, powers of attorney and assurances as may be
required , in the case of Operating Corp., to convey and transfer to, and vest
in, Operating Corp. all of Company’s right, title and interest in the Assets,
and in the case of the Company, to secure the assumption of the Company’s
obligations and liabilities arising as of the Time of Closing.
 
ARTICLE 6.    INDEMNIFICATION
 
6.1          Indemnification by Company.  From and after the Closing, the
Company shall indemnify and save Operating Corp., its officers and directors,
and their respective successors, assigns, heirs and legal representatives
(“Operating Corp. Indemnitees”) harmless from and against any and all losses,
claims, damages, liabilities, costs, expenses or deficiencies including, without
limitation, actual attorneys’ fees and other costs and expenses incident to
proceedings or investigations or the defense or settlement of any claim incurred
by or asserted against any Operating Corp. Indemnitee due to or resulting from a
violation or default by Company with respect to any of Company’s covenants,
obligations or agreements hereunder or  any losses or expenses incurred in
connection with, or payments by Operating Corp. of, any debts, obligations or
liabilities of Company arising after the Time of  Closing.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2          Indemnification by Operating Corp.  From and after the Closing, the
Operating Corp. shall indemnify and save Company, its officers and directors,
and their respective successors, assigns, heirs and legal representatives
(“Company Indemnitees”) harmless from and against any and all losses, claims,
damages, liabilities, costs, expenses or deficiencies including, without
limitation, actual attorneys’ fees and other costs and expenses incident to
proceedings or investigations or the defense or settlement of any claim,
incurred by or asserted against any Company Indemnitee due to or resulting from
a violation or default by Operating Corp. with respect to any of Operating
Corp.’s covenants, obligations or agreements hereunder and any losses or
expenses incurred in connection with, or payments by Company of the debts,
liabilities and obligations assumed by the Operating Corp. hereunder or the
debts, liabilities and obligations of, the Operating Corp. arising after the
Time of Closing.
 
 
6.3          Indemnification Procedures.
 
(a)The party seeking indemnification (“Indemnified Party”) shall give the
indemnifying party (“Indemnifying Party”) notice (a “Claim Notice”) of its
indemnification claim which notice shall (i) be in writing, (ii) include the
basis for the indemnification, and (iii) include the amount Indemnified Party
believes is the amount to be indemnified, if reasonably possible.
 
(b) Indemnifying Party shall be deemed to accept Indemnified Party’s claim
unless, within twenty (20) business days after receipt of any Claim Notice,
Indemnifying Party delivers to Indemnified Party notice of non-acceptance of the
indemnification claim, which must (a) be in writing and (b) include the basis
for the disagreement.
 
(c) The parties shall attempt in good faith to resolve any issues concerning
liability and the amount of such claim and no legal action shall be commenced
with respect to any such issues until thirty (30) days after delivery of the
notice of non-acceptance pursuant to Section 6.3(b).  
 
ARTICLE 7:  MISCELLANEOUS
 
7.1          Benefit.  This Agreement shall be binding upon, and inure to the
benefit of, the Parties hereto and their respective successors, assignees, heirs
and legal representatives.
 
7.2          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
7.3          Amendment, Modification and Waiver.    Any Party hereto may waive
in writing any term or condition contained in this Agreement and intended to be
for its benefit; provided, however, that no waiver by any Party, whether by
conduct or otherwise, in any one or more instances, shall be deemed or construed
as a further or continuing waiver of any such term or condition.  Each
amendment, modification, supplement or waiver shall be in writing and signed by
the Party or Parties to be charged.
 
 
4

--------------------------------------------------------------------------------

 
 
7.4          Entire Agreement.  This Agreement and the exhibits, schedules and
other documents expressly provided hereunder or delivered herewith represent the
entire understanding of the parties.
 
Each Party may change its address by written notice in accordance with this
Section.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on June 1, 2008.
 
North Country Hospitality, Inc.
 
 
 
By:  _____________________________________                                                              
         Christopher Swartz, Chief Executive Officer
 
Harbor Acquisition, LLC
 
 
 
By:  _____________________________________                                                              
         Christopher Swartz, Manager
 
Seaway Valley Capital Corporation
 
 
 
By:  _____________________________________                                                              
         Thomas W. Scozzafava, Chief Executive Officer

5

--------------------------------------------------------------------------------